The opinion of the court was delivered by
Wheeler, J.
The decision of this case depends upon' what the legislature meant by civil actions, in the act of 1868 relating to the city court for the city of Burlington, Gen. St., 1870, 1008. An action is a demand óf a right in a court of justice. A civil action is a like demand by a person of a civil right. In such an action there must be some one to make the demand, and another of whom it is made, a plaintiff and a defendant. The proceeding in question was created by statute for the purpose of condemning property that is dangerous to the public safety, and disposing of it so that it can do no harm. It is not a suit between one party and another according to the course of the common law, and would not, either in ordinary or technical language, be classed among civil actions. The cases cited in argument for the claimants relate to the rules of evidence and of practice in trials upon such proceedings, and in those cases it is decided that the trials are to be conducted, in some respects, like trials in civil actions. But none of the cases decide that these proceedings would be included among civil actions in a statute like this. Those cases therefore can have no weight upon the decision of this case.
The judgment of the city court is affirmed.